Citation Nr: 1443139	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  10-16 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Attorney Daniel C. Curry


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

In a November 2012 decision, the Board denied the Veteran's claim.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In an April 2013 Order, the Court granted the motion, vacated the Board's November 2012 decision, and remanded this case to the Board for readjudication.  The Board remanded the claim for further development in December 2013, and in an August 2014 decision, the Board again denied the claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In this case, the record shows that in April 2014, the Veteran's attorney asked the RO for an opportunity to submit a medical opinion addressing the Veteran's claimed disability.  Without responding to the request, the case was transferred to the Board the following month, and the Board issued its decision on the matter in August 2014, without the benefit of the opinion that was obtained.  In view of this, the August 28, 2014 Board decision addressing the issues of service connection for a back disability is vacated.


REMAND

The Veteran's representative indicated that the Veteran desires RO review of the aforementioned medical opinion he obtained in connection with matter.  Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction (the RO) for review and preparation of a supplemental statement of the case (SSOC) if the claim remains denied, unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2013).  Since the representative's September 2014 statement indicates that the Veteran would like RO review of the additional evidence, the matter is remanded.    

Accordingly, the case is REMANDED for the following action:

After reviewing the evidence of record, including the July 2014 medical opinion submitted by the Veteran's representative, and undertaking any additional development as may become indicated, re-adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the RO should issue the Veteran a supplemental statement of the case and provide him an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


